COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-398-CV

ELIZABETH DAVILA PAYNE                                           APPELLANT

                                       V.

PATRICK D. WEST                                                    APPELLEE

                                   ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     On February 10, 2010, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App.

P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the

court within ten days a response showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3. We have not received any response.




     1
          See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED: March 18, 2010




                                       2